R-404




                     June 10, 1947

Hon. C. H. Carnese        Opinion Ho. V-241
State Aad.itor
Austin, Texas             Re:   Payment~to psmokm
                                dfsohrr64d or parohd
                                rrom oortafn   Strte
                                correotiotiallnstitu-
                                tfons ;,Arttfole 514Sb)
                                section 1; V.C.Sd
Dear Sir:
          We refer to your letter of recent date acknowl-
&ged by the Attorney General on May 16, 1947, which9 in
rabatance, reads as follows:
          seOtiOn 1 Or &Ots 1445 s 49th hub, k$. 9
     Ch, 106, H. BU 105, recorded as Article 5143b,
     Sec. 1, VsC.SO, prorfdes:
          “Seation 1, Upon the discharge or par-
     ole of any persoa committed to the Oatesville
     State School for Boys or the @afnesrflle State
     School for Girls, the Superintendent of ,the
     Instftutfon from whfeh such person fs dfs-
     charged or paroled shall prosfde them with a
     complete suit of suftab.lecloth-,   and Five
     Dollars (I)s)fn ra04e~~'
                            and prooure trenapox%+
     tfon for them to their hbmes, if residen% al?
                    to the oounty in which they
     this State, cir:                           III&$
     have been collvfotcdo~;to~auch other plaou fn
     tlw State.at which twfd dfschsrged’or paroled
     person may have procured employment or to a
     place where a suitable home has been found for
     such personA"
          The question has arfs.@n (at the Gatesvflle
    State School for Boys) :gs to whether the )5,00
    in money and transportation cost oap,be pai‘&
    .more than owe to or for.the same boy who
    has been paroled and tfldnsubsequently re-
    admitted as a parole Violator, or possfbl,y
    taken fn again under a new eohrfe%?&qO
Hon. Co El.Cavness, Page 2


           The provisions of Seetfon 1 of Article 5143b
 are clear and unambiguous. Said statute requires that
 the superintendent at the institutions named therein
 shall provide any person upon his or her discharge or
 parole therefrom with a complete suit of suitable cloth-
 ing and $5,OQ, and shall secure transportation for said
'person to some place,wPthfn the State as generally des-
 lgnated in the,Act,
           Where a statute, civil or criminal, is express-
 ed in plain and.unambiguous language, and its meanfq is
 clear and abvious, there is no room for construction.
 Gaddg v. First Watfonal Bank of Beaumont, 283 S,W, 472;
,Spa.rksv0 State, 174 SoWo‘~51,
          We think that the'provisions of this Aot are
susceptible of but.one fnterpretation;,that whenever and
as often as any person is discharged or paroled from one
of these Institutions,'he or she is entitled to the ben-
efits afforded by the specific provisions of this law.
                       StiRY
          Persons discharged'or paroled from the
     State borrectional institutions designated in
     Article 5143b, Section 1, V,C.S., are entitled
     to the benefits afforded in said Act whenever
     and as often as they are discharged or paroled
     the'refrom,
                                    Very trul$ yours
                             ATTORNEY GENERAL OF TEXAS


                               ,By UT-
                                     Chester E, Ollfson
                                     Bssistant


                             'APPROVEDJUNE 10, 1947

                                z.L     ah?&
                               ATTORNEY GENERAL
 CEO!djm*